United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2904
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
Jose Carlos Montalvan,                   *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: January 30, 2012
                                  Filed: February 2, 2012
                                  ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Jose Carlos Montalvan appeals the sentence the District Court1 imposed after
he pled guilty to conspiring to possess with intent to distribute at least 500 grams of
a mixture or substance containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846. His counsel has moved to withdraw, and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), questioning the substantive
reasonableness of Montalvan’s sentence.



      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
       Upon careful review and taking into account the totality of the circumstances,
we conclude that the District Court did not impose an unreasonable sentence.
Montalvan was sentenced at the bottom of the calculated Guidelines range,
and—because he was afforded safety-valve relief under 18 U.S.C. § 3553(f)—he was
sentenced without regard to the statutory minimum. Nothing in the record suggests
that the District Court abused its discretion in sentencing Montalvan by failing to
consider a relevant factor, giving significant weight to an improper or irrelevant
factor, or committing a clear error of judgment. See United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (appellate court considers substantive
reasonableness of sentence under abuse-of-discretion standard, taking into account
totality of circumstances; abuse of discretion occurs when district court fails to
consider relevant factor that should have received significant weight, gives significant
weight to improper or irrelevant factor, or commits clear error of judgment in
weighing appropriate factors; if sentence is within Guidelines range, appellate court
may, but is not required to, apply presumption of reasonableness).

      Finally, we have conducted an independent review of the record in accordance
with Penson v. Ohio, 488 U.S. 75 (1988), and we have found no nonfrivolous issue
for appeal. Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment of the District Court.
                       ______________________________




                                          -2-